UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7176


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEITH BILLINGSLEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:03-cr-00395-JCC-3; 1:07-cv-01185-JCC)


Submitted:    December 17, 2009            Decided:   December 29, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Billingsley, Appellant Pro Se. Melissa Siskind, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Keith Billingsley seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.     The order is not appealable unless a circuit justice or

judge     issues     a     certificate         of    appealability.              28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a    substantial          showing       of       the    denial       of     a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)        (2006).            A

prisoner       satisfies         this        standard       by     demonstrating            that

reasonable      jurists       would      find       that    any       assessment       of       the

constitutional       claims       by    the    district      court       is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Billingsley

has   not     made   the    requisite          showing.          Accordingly,         we    deny

Billingsley’s        motion      for    a     certificate        of    appealability            and

dismiss the appeal.              We dispense with oral argument because the

facts   and    legal      contentions         are    adequately         presented      in       the

materials      before      the    court       and   argument          would   not     aid       the

decisional process.

                                                                                    DISMISSED

                                               2